Citation Nr: 0532375	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for status post, 
shrapnel wounds of the chin and neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  He has been awarded the Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  


FINDING OF FACT

The competent and probative evidence shows that the veteran's 
scars, residuals of shrapnel wounds of the chin and neck, 
measure about 1.5 centimeters in width, without other 
residual disability, attachment or limitation of function of 
the affected parts.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status post, 
shrapnel wounds of the chin and neck have been met.  38 
U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes (DC) 7800, 7803, 7804, 7805 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the RO notified the veteran of the 
evidence and information necessary to substantiate his claim 
in a letter dated in May 2003, prior to the unfavorable 
rating decision.  The VA fully notified the veteran of what 
is required to substantiate such claims in the letter and in 
the March 2004 statement of the case (SOC).  Together, the 
VCAA letter and SOC provided the veteran with a summary of 
the evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, lay statements, hearing testimony, post-
service medical records, and a VA examination report dated in 
July 2003.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

 Increased Evaluations - Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be 
evaluated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be evaluated at 50 percent. With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability will be evaluated at 30 percent.  With one 
characteristic of disfigurement the disability will be 
evaluated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2005).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Diagnostic Code 7803 provides a 10 percent rating for scars 
that are superficial and unstable.  A 10 percent rating is 
also applicable under Diagnostic Code 7804 for scars that are 
superficial, painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  Other scars are to be 
rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2005).

Factual Background

Service medical records dated in February 1966 show that the 
veteran received a superficial missile wound of the anterior 
neck.  During hospitalization, examination disclosed no deep 
damage; the wound was simply debrided and closed primarily.  
On the third day, he was fit for light duty; the remaining 
sutures were to be removed the next day.  

On VA examination of December 1990, the veteran stated that 
he had an occasional problem with his jaw "locking up" and 
he developed a rather severe cramping pain in the musculature 
of the lower part of the face with fixation of the jaw in a 
given position.  Physical examination demonstrated a scar in 
the midline at the level of the mental symphysis, which 
extended inferiorly and laterally to the right, for a 
distance of about 7 centimeters (cm).  The scar measured 
about 1.5 cm in width.  The scar was identified by the 
veteran as the site of the shrapnel wound.  The veteran wore 
a heavy beard, which obscured the scar.  No change in the 
facial contour was noted.  The veteran's neck was supple, and 
he performed the movements of facial musculature well; he 
developed spasm in the lateral facial muscles on the right 
with the performance of the maneuvers to demonstrate the 
integrity of the facial musculature.  The diagnoses included 
status post shrapnel wounds of the chin and neck.  

In a statement dated in June 2003, the veteran's spouse 
reported that they had been married for 30 years.  During the 
course of their marriage, she observed an increasing severity 
of spasm from a wound under the veteran's chin on his upper 
throat.  With eating or yawning, the veteran's muscles in his 
neck and lower jaw would spasm and give him a "lockjaw" for 
a few minutes.  Usually, the symptoms would slowly lessen in 
a few minutes and they massaged the area until it quit.  

The veteran was afforded a VA examination in July 2003.  The 
examiner noted the veteran's history of shrapnel injury to 
the chin and right neck.  The veteran denied any complaints 
with the scarring but complained of neck cramps, lower jaw 
locking and pain in the entire cervical spine, which occurred 
40 seconds at a time, every time.  The veteran reported that 
he was on medication for these cramp-like discomforts, and 
that the cramps increased with yawning and vigorous activity.  
There was no adherence of the scar to the underlying tissue; 
no disfigurement was noted.  There was a fully beard in place 
and the scar could not be seen.  Upon palpation of the neck 
and chin, there was no discomfort noted.  There was no 
limitation of motion.  The diagnosis was shrapnel injuries 
with scars to the chin and neck.  The opinion was that there 
was no disability as well as no residuals resulting in any 
type o disability.  

The veteran presented hearing testimony under oath at a 
hearing in July 2005.  The veteran responded to questioning 
that his scar has been painful ever since the service injury, 
and any movement that affected his facial muscles, such as 
laughing or yawning might result in a cramp or locking of his 
jaw.  P. 3-4.  Because of the constant pain, he took 
medication.  The veteran stated that he grew a beard because 
of the ugly scar.  P. 5.         

Analysis

The veteran is service-connected for status post, shrapnel 
wounds of the chin and neck., under Diagnostic Code 7805, 
which provides that scars are rated based on limitation of 
function of the part affected.  In this case, the veteran 
contends that he has frequent spasm and cramping of his jaw 
due to the shrapnel wounds.  

Although the veteran and his spouse are competent to testify 
as to their observations, such as the veteran's in-service 
experiences and current symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran or his spouse currently possesses a 
recognized degree of medical knowledge that would render 
opinions on medical diagnoses or causation competent.  
Therefore, the Board must carefully consider the competent 
and probative medical evidence.  See Grottveit v. Brown, 
5 Vet. App. 91 (1993); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).
 
In this case, the RO has obtained outpatient treatment 
records as well as a VA examination report.  The VA clinical 
records associated with the claims file are negative for 
symptoms of spasm or limitation of movement associated with 
the service-connected scarring.  The treatment reports, for 
example in May 2002, indicate that the veteran was seen for 
muscle spasms affecting his legs, for which he received 
medication.  There is no reference or suggestion that any 
type of spasm or prescribed medication was for residuals of 
shrapnel of the chin and neck.  In sum, these records are 
negative for pertinent abnormalities.  

Similarly, the VA examiner in July 2003 found no limitation 
of motion pertinent to the service-connected scars.  The 
opinion was that the veteran did not have any type of 
residual disability as a result of the scars from shrapnel 
wounds.  This medical evidence is of high probative value.  
Id.  Consequently, the weight of the evidence is against a 
compensable evaluation under DC 7805.       

In determining a disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The veteran 
also contends that the scars have given him constant pain 
since the time of the wound and that the scarring is ugly and 
causes him facial deformity.  

Initially, upon review, the scar of the chin and neck does 
meet one of eight aforementioned characteristics to warrant a 
higher rating under DC 7800.  The most recent VA examination 
report, dated in July 2003, noted on examination that a chin 
scar was not visible due to the veteran's beard.  Upon 
palpation of the neck and chin, there was no discernible 
disfigurement, nor was there adherence of the scar to 
underlying tissue.  In support of an increased rating, 
however, an earlier examination report shows that the exact 
measurement of the width of the scar, approximately 1.5 cm, 
meets the current criteria for one characteristic of 
disfigurement under DC 7800 (the criteria became effective 
August 30, 2002), thereby supporting a grant of 10 percent.  
Since the other characteristics under DC 7800 have not been 
met, a rating higher than 10 percent is not appropriate.      

The Board also notes that a compensable evaluation the claim 
under Diagnostic Code 7803 (superficial, unstable) and 
Diagnostic Code 7804 (superficial, painful on examination) is 
not warranted.  Significantly, the VA examination report 
dated in July 2003 noted no discomfort on palpation of the 
neck and chin.  There was no indication that the scarring was 
unstable.  Additionally, the examiner concluded that there 
were no residuals resulting in any type of disability.  This 
medical opinion is not contradicted by any other medical 
evidence.  Accordingly, a compensable evaluation is not 
warranted for scarring under Diagnostic Codes 7803 and 7804.  
As such, the Board finds that the veteran is not entitled to 
a higher or separate evaluation under the diagnostic codes 
pertaining to scars on this basis.  

Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).

The Board has reviewed the record under the provisions 38 
C.F.R. § 3.321.  There is also no evidence that the veteran 
has been hospitalized or has required frequent treatment due 
to his scarring.  Therefore, no further action regarding an 
extraschedular evaluation is in order.  

For the foregoing reasons, the preponderance of the evidence 
is against the claim for a higher evaluation.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent evaluation for status post, 
shrapnel wounds of the chin and neck is granted, subject to 
the regulations governing the payment of monetary benefits.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


